Citation Nr: 0924383	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service in the United States Coast 
Guard from March 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

In April 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran has diagnoses of PTSD, dysthymic disorder and 
depression at present.  His depression has been noted to be 
secondary to PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
No. 07-558 (Feb. 17, 2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

In March 2009, the Board received a letter from a private 
psychologist. D. J. K., Ph.D., in which he reported that he 
had been treating the Veteran since January 2008 and that 
since then he has had a total of nineteen sessions, including 
the initial evaluation.  The examiner stated that the 
Veteran's symptoms stem from his experiences as a service 
member during the Vietnam War.  It was noted that the Veteran 
received a DSM-IV diagnosis of PTSD.  The clinician reported 
that there were three separate traumatic experiences that 
were being focused on and that he had been using traditional 
cognitive behavioral therapy (CBT) to treat the Veteran.  
Specifics regarding the claimed stressors and the treatment 
records have not been provided.  These records are 
potentially pertinent to the claim on appeal. VA is required 
to obtain the records prior to deciding the Veteran's claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pursuant to 
duty to assist, VA must seek to obtain all pertinent records 
of which it is put on notice).  The records for this 
treatment must be obtained.  

The Veteran indicated during his February 2007 VA examination 
that he had been receiving treatment at a VA facility in 
Albuquerque for several years.  The most recent VA treatment 
records associated with the file are dated in 2002.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the United States Court 
of Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body. Therefore, the RO 
should request all VA medical records pertaining to the 
Veteran that are dated from 2002 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's VA 
treatment records at the Albuquerque VA 
facility from 2002 forward, and associate 
those records with his claims file.  
Document all efforts made to request 
these records.

2.  Request that the Veteran provide 
authorization for medical records from 
Dr. K.  Then, seek to obtain treatment 
records from Dr. K. dated from January 
2008.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claims, to 
include undertaking any additional 
development deemed appropriate.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal and 
received after the last supplemental 
statement of the case in May 2009.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



